Exhibit 10.1

 

Tapestry Pharmaceuticals, Inc.

2006 EQUITY INCENTIVE PLAN


STOCK OPTION AGREEMENT
(NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Tapestry Pharmaceuticals, Inc. (the “Company”) has granted you
an option under its 2006 Equity Incentive Plan (the “Plan”) to purchase the
number of shares of the Company’s Common Stock indicated in your Grant Notice at
the exercise price indicated in your Grant Notice.  Defined terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.

The details of your option are as follows:

1.             VESTING.  Subject to Section 10 and to the limitations contained
herein, your option will vest as provided in your Grant Notice, provided that
vesting will cease upon the termination of your Continuous Service.

2.             NUMBER OF SHARES AND EXERCISE PRICE.  The number of shares of
Common Stock subject to your option and your exercise price per share referenced
in your Grant Notice may be adjusted from time to time for Capitalization
Adjustments.

3.             EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”).  If permitted in
your Grant Notice (i.e., the “Exercise Schedule” indicates that “Early Exercise”
of your option is permitted) and subject to the provisions of your option, you
may elect at any time that is both (i) during the period of your Continuous
Service and (ii) during the term of your option, to exercise all or part of your
option, including the nonvested portion of your option; provided, however, that:

(a)           a partial exercise of your option shall be deemed to cover first
vested shares of Common Stock and then the earliest vesting installment of
unvested shares of Common Stock;

(b)           any shares of Common Stock so purchased from installments that
have not vested as of the date of exercise shall be subject to the purchase
option in favor of the Company as described in the Company’s form of Early
Exercise Stock Purchase Agreement; and

(c)           you shall enter into the Company’s form of Early Exercise Stock
Purchase Agreement with a vesting schedule that will result in the same vesting
as if no early exercise had occurred.

4.             METHOD OF PAYMENT.  Payment of the exercise price is due in full
upon exercise of all or any part of your option.  You may elect to make payment
of the exercise price in cash or by check or in any other manner permitted by
your Grant Notice, which may include one or more of the following:

 

1

--------------------------------------------------------------------------------


 

(a)           In the Company’s sole discretion and provided that at the time of
exercise the Common Stock is publicly traded, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.

(b)           In the Company’s sole discretion and provided that at the time of
exercise the Common Stock is publicly traded, by delivery of already-owned
shares of Common Stock either that you have held for the period required to
avoid a charge to the Company’s reported earnings (generally six (6) months) or
that you did not acquire, directly or indirectly from the Company, that are
owned free and clear of any liens, claims, encumbrances or security interests,
and that are valued at Fair Market Value on the date of exercise.  “Delivery”
for these purposes, in the sole discretion of the Company at the time you
exercise your option, shall include delivery to the Company of your attestation
of ownership of such shares of Common Stock in a form approved by the Company. 
Notwithstanding the foregoing, you may not exercise your option by tender to the
Company of Common Stock to the extent such tender would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock.

(c)           In the Company’s sole discretion and provided that at the time of
exercise the Common Stock is publicly traded, through a “net exercise” of your
option, pursuant to which the Company will not require payment of the exercise
price of your option but will reduce the number of shares of Common Stock issued
to you upon the exercise by the largest number of whole shares that has a Fair
Market Value that does not exceed the aggregate exercise price.  With respect to
any remaining balance of the aggregate exercise price, you shall make a cash
payment to the Company.  The shares of Common Stock so used to pay the exercise
price of your option under a “net exercise” will be considered to have resulted
from the exercise of the option, and accordingly, the option will not again be
exercisable with respect to such shares, the shares actually delivered to you,
and any shares withheld for purposes of tax withholding.

(d)           In the Company’s sole discretion and subject to compliance with
applicable law (including Section 402 of the Sarbanes Oxley Act of 2002),
pursuant to the following deferred payment alternative:

(i)            Not less than one hundred percent (100%) of the aggregate
exercise price, plus accrued interest, shall be due four (4) years from date of
exercise or, at the Company’s election, upon termination of your Continuous
Service.

(ii)           Interest shall be compounded at least annually and shall be
charged at the minimum rate of interest necessary to avoid (1) the treatment as
interest, under any applicable provisions of the Code, of any amounts other than
amounts stated to be interest under the deferred payment arrangement and (2) the
treatment of the option as a variable award for financial accounting purposes.

(iii)         At any time that the Company is incorporated in Delaware, payment
of the Common Stock’s “par value,” as defined in the Delaware General
Corporation Law, shall be made in cash and not by deferred payment.

 

2

--------------------------------------------------------------------------------


 

(iv)          In order to elect the deferred payment alternative, you must, as a
part of your written notice of exercise, give notice of the election of this
payment alternative and, in order to secure the payment of the deferred exercise
price to the Company hereunder, if the Company so requests, you must tender to
the Company a promissory note and a pledge agreement covering the purchased
shares of Common Stock, both in form and substance satisfactory to the Company,
or such other or additional documentation as the Company may request.

5.             WHOLE SHARES.  You may exercise your option only for whole shares
of Common Stock.

6.             SECURITIES LAW COMPLIANCE.  Notwithstanding anything to the
contrary contained herein, you may not exercise your option unless the shares of
Common Stock issuable upon such exercise are then registered under the
Securities Act or, if such shares of Common Stock are not then so registered,
the Company has determined that such exercise and issuance would be exempt from
the registration requirements of the Securities Act.  The exercise of your
option also must comply with other applicable laws and regulations governing
your option, and you may not exercise your option if the Company determines that
such exercise would not be in material compliance with such laws and
regulations.

7.             TERM.  You may not exercise your option before the commencement
or after the expiration of its term.  The term of your option commences on the
Date of Grant and expires upon the earliest of the following:

(a)           one hundred eighty (180) days after the termination of your
Continuous Service for any reason other than your Disability or death, provided
that if during any part of such period your option is not exercisable solely
because of the condition set forth in Section 6, your option shall not expire
until the earlier of the Expiration Date (as defined in your Grant Notice) or
until it shall have been exercisable for an aggregate period of three (3) months
after the termination of your Continuous Service;

(b)           twelve (12) months after the termination of your Continuous
Service due to your Disability;

(c)           eighteen (18) months after your death if you die either during
your Continuous Service or within one hundred eighty (180) days after your
Continuous Service terminates;

(d)           the Expiration Date indicated in your Grant Notice;

(e)           in accordance with the provisions of Section 12 of the Plan; or

(f)            the day before the tenth (10th) anniversary of the Date of Grant
(as defined in your Grant Notice).

 

3

--------------------------------------------------------------------------------


 

8.             EXERCISE.

(a)           You may exercise the vested portion of your option (and the
unvested portion of your option if your Grant Notice so permits) during its term
by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.

(b)           By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (1) the exercise of
your option, (2) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (3) the
disposition of shares of Common Stock acquired upon such exercise.

9.             TRANSFERABILITY.  Your option is not transferable, except by will
or by the laws of descent and distribution, and is exercisable during your life
only by you.  Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option.

10.          CHANGE IN CONTROL.

(a)           If a Change in Control occurs and as of, or within [25 months, for
Named Executive Officers][13 months, for Controller and other officers Vice
President and above] after, the effective time of such Change in Control your
Continuous Service terminates due to an involuntary termination (not including
death or Disability) without Cause or due to a voluntary termination with Good
Reason, then, as of the date of termination of Continuous Service, the vesting
and exercisability of your option shall be accelerated in full.

(b)           “Cause” means the occurrence of any one or more of the following:
(i) your commission of any crime involving fraud, dishonesty or moral turpitude;
(ii) your attempted commission of or participation in a fraud or act of
dishonesty against the Company that results in (or might have reasonably
resulted in) material harm to the business of the Company; (iii) your
intentional, material violation of any contract or agreement between you and the
Company or any statutory duty you owe to the Company; or (iv) your conduct that
constitutes gross insubordination, incompetence or habitual neglect of duties
and that results in (or might have reasonably resulted in) material harm to the
business of the Company; provided, however, that the action or conduct described
in clauses (iii) and (iv) above will constitute “Cause” only if such action or
conduct continues after the Company has provided you with written notice thereof
and thirty (30) days to cure the same.

(c)           “Good Reason” means that one or more of the following are
undertaken by the Company without your express written consent: (i) the
assignment to you of any duties or responsibilities that results in a material
diminution in your function as in effect immediately prior to the effective date
of the Change in Control; (ii) a reduction by the Company in your annual base
salary, as in effect on the effective date of the Change in Control or as
increased thereafter; (iii) any failure by the Company to continue in effect any
benefit plan or program, including incentive plans or plans with respect to the
receipt of securities of the Company, in

 

4

--------------------------------------------------------------------------------


 

which you were participating immediately prior to the effective date of the
Change in Control (hereinafter referred to as “Benefit Plans”), or the taking of
any action by the Company that would adversely affect your participation in or
reduce your benefits under the Benefit Plans or deprive you of any fringe
benefit that you enjoyed immediately prior to the effective date of the Change
in Control; provided, however, that Good Reason shall not be deemed to have
occurred if the Company provides for your participation in benefit plans and
programs that, taken as a whole, are comparable to the Benefit Plans; (iv) a
relocation of your business office to a location more than fifty (50) miles from
the location at which you performed your duties as of the effective date of the
Change in Control, except for required travel by you on the Company’s business
to an extent substantially consistent with your business travel obligations
prior to the effective date of the Change in Control; or (v) a material breach
by the Company of any provision of the Plan or the Option Agreement or any other
material agreement between you and the Company concerning the terms and
conditions of your employment.

(d)           If any payment or benefit you would receive pursuant to a Change
in Control from the Company or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be equal to the Reduced Amount.
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the following order
unless you elect in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the effective
date of the event that triggers the Payment): reduction of cash payments;
cancellation of accelerated vesting of Stock Awards; reduction of employee
benefits. In the event that acceleration of vesting of Stock Award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of your Stock Awards (i.e., earliest granted Stock
Award cancelled last) unless you elect in writing a different order for
cancellation.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to you and
the Company within fifteen (15) calendar days after the date on which your right
to a Payment is triggered (if requested at that time by you or the Company) or
such other time as requested by you or the

 

5

--------------------------------------------------------------------------------


 

Company. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish you and the Company with an opinion reasonably
acceptable to you that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon you and the Company.

11.          OPTION NOT A SERVICE CONTRACT.  Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment.  In addition, nothing in your option shall obligate the Company or
an Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

12.          WITHHOLDING OBLIGATIONS.

(a)           At the time you exercise your option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “cashless
exercise” pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with the exercise of your option.

(b)           Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Common Stock having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount of tax required to
be withheld by law (or such lower amount as may be necessary to avoid variable
award accounting).  If the date of determination of any tax withholding
obligation is deferred to a date later than the date of exercise of your option,
share withholding pursuant to the preceding sentence shall not be permitted
unless you make a proper and timely election under Section 83(b) of the Code,
covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option.  Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise.  Any adverse consequences to you arising in
connection with such share withholding procedure shall be your sole
responsibility.

(c)           You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied.  Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein unless such obligations are satisfied.

 

6

--------------------------------------------------------------------------------


 

13.          NOTICES.  Any notices provided for in your option or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.

14.          GOVERNING PLAN DOCUMENT.  Your option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
option, and is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of your option
and those of the Plan, the provisions of the Plan shall control.

 

 

 

7

--------------------------------------------------------------------------------

 